United States Court of Appeals
              for the district of columbia circuit
                                


No. 97-7112                                  September Term, 1997

Donald W. Crandall,
               Appellant
               
v.

Paralyzed Veterans of America,
               Appellee
               


          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 95cv01741)
                                



          Before: Wald, Williams and Tatel, Circuit Judges.


                            O R D E R

     It is ORDERED by the Court, sua sponte, that the opinion of June 23, 1998 is amended as
follows:

     Page 9, line 2, delete "it", insert "the diagnosis"


FOR THE COURT:
Mark J. Langer, Clerk
BY:     Eva Brown
Deputy Clerk


Filed June 23, 1998